Multri Precision, LLC Precision Machined Parts Securities & Exchange Commission Washington, DC Re: Multri Precision, LLC Registration Statement on Form S-1 Filed December 5, 2013 File No. 333-192666 Dear Sir or Madam: Pursuant to Rule 477 under the Securities Act of 1933, Multri Precision, LLC, a Connecticut limited liability company, requests the withdrawal of its registration statement on Form S-1 (File No. 333-192666), initially filed with the Commission on December 5, 2013. No securities were sold in connection with the offering covered by the registration statement Yours Respectfully, Mark Procopio Chairman Dated: December 31, 2013 115 Main Street │ Oakville, CT │ 06779 www.multri-precision.com
